                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


BENITO RAMIREZ,

                Petitioner,

vs.                                         Case No. 3:16-cv-376-J-39JRK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                  Respondents.


                                    ORDER

                             I.    INTRODUCTION

      Petitioner Benito Ramirez maintains in his Second Amended

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a

Person in State Custody (Petition) (Doc. 7) that he has been

convicted in violation of his constitutional rights.               The record

shows he was convicted of first degree murder and is serving a life

sentence.   He challenges this 2012 Duval County conviction through

his pro se Petition and raises seven grounds for post conviction

relief. Respondents filed an Answer to Petition for Writ of Habeas

Corpus    (Response)    (Doc.     16)   addressing   the   seven    grounds.1

Petitioner opted to file a Reply (Doc. 35).          See Order (Doc. 11).




      1
      The Court hereinafter refers to the exhibits appended to the
Exhibits to Answer to Petition for Writ of Habeas Corpus (Doc. 17)
as "Ex."   Where provided, the page numbers referenced in this
opinion are the Bates stamp numbers at the bottom of each page of
the exhibit. Otherwise, the page number on the particular document
will be referenced.
                                  II.    CLAIMS

      The seven grounds of the Petition are: (1) the Florida

standard jury instruction on reasonable doubt and burden of proof

is   unconstitutional       due   to    the     probability    that   the   jurors

misunderstood the instructions, likely employing a lesser degree of

certainty to find the Defendant guilty of murder, in violation of

Petitioner's right to due process of law; (2) the ineffective

assistance of counsel for failure to ensure Petitioner was able to

communicate with his counsel during trial by either obtaining

Spanish speaking counsel or an interpreter for trial; (3) the

involuntariness of Petitioner's statement during an interrogation

based on the detective's failure to give Petitioner the time or

opportunity to read the Miranda form, Petitioner could not read the

form because it was written in English and he did not read or write

English   at    that    time,     and   the     detective's    insistence     that

Petitioner sign the form, although Petitioner did not understand

its contents; (4) the involuntariness of Petitioner's statement

during an interrogation based on the detective's actions of reading

the Miranda form in Spanish, but changing the words, obfuscating

the clarity of the warnings and resulting in an involuntary act;

(5) the ineffective assistance of counsel for failure to provide

Petitioner     with    an   interpreter       so   as   to    adequately    advise

Petitioner concerning his right to testify, resulting in Petitioner

electing to testify without making a conscious choice to do so; (6)


                                        - 2 -
the denial of Petitioner's confrontation rights through the trial

court's   restriction      of    cross   examination   of   Detective    Bodine

regarding his conversations with Jacob Smock and Nicholas Doland;

and (7) the ineffective assistance of appellate counsel for failure

to raise the claim on appeal that the jury was given an erroneous

instruction and not given a corrective instruction on manslaughter,

eliminating the intent element.

                          III.   EVIDENTIARY HEARING

     In this case, the pertinent facts are fully developed in the

record or the record otherwise precludes habeas relief; therefore,

the Court is able to "adequately assess [Petitioner's] claim[s]

without further factual development," Turner v. Crosby, 339 F.3d

1247, 1275 (11th Cir. 2003), cert. denied, 541 U.S. 1034 (2004).

Thus, the Court will not conduct an evidentiary hearing as the

record    refutes   the    asserted      factual   allegations   or   otherwise

precludes habeas relief.         Schriro v. Landrigan, 550 U.S. 465, 474

(2007).    Since Petitioner has not met the burden to establish the

need for a federal evidentiary hearing, the Court will address the

Petition without further factual development.               Chavez v. Sec'y,

Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011), cert.

denied, 565 U.S. 1120 (2012).




                                      - 3 -
                         IV.     STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus.2

See   28   U.S.C.   §   2254;    Ledford   v.   Warden,   Ga.   Diagnostic   &

Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert.

denied, 137 S.Ct. 1432 (2017).        "AEDPA limits the scope of federal

habeas review of state court judgments[.]"          Pittman v. Sec'y, Fla.

Dep't of Corr., 871 F.3d 1231, 1243 (11th Cir. 2017), cert. denied,

139 S.Ct. 102 (2018).           This narrow scope of review under AEDPA

provides for habeas relief only if there are extreme malfunctions,

certainly not to be used as a means to correct state court errors.

Ledford, 818 F.3d at 642 (quoting Greene v. Fisher, 565 U.S. 34, 38

(2011)).     "Under AEDPA, error is not enough; even clear error is

not enough."     Meders v. Warden, Ga. Diagnostic Prison, 900 F.3d

1330, 1344 (11th Cir. 2018) (citation omitted).            Indeed,     federal

courts may grant habeas relief:

             only when the adjudication of a federal
             constitutional claim "on the merits in State
             court proceedings" either "resulted in a
             decision that was contrary to, or involved an
             unreasonable    application     of,    clearly
             established Federal law, as determined by the
             Supreme Court of the United States" or
             "resulted in a decision that was based on an
             unreasonable determination of the facts in
             light of the evidence presented in the State
             court proceeding." 28 U.S.C. § 2254(d). "This
             narrow evaluation is highly deferential, for a
             state court's determination that a claim lacks


      2
          The Petition is timely.     See Response at 2-7.

                                     - 4 -
            merit precludes federal habeas relief so long
            as fairminded jurists could disagree on the
            correctness of the state court's decision."
            Morrow v. Warden, 886 F.3d 1138, 1146–47 (11th
            Cir. 2018) (alteration adopted) (internal
            quotation marks omitted) (quoting Harrington
            v. Richter, 562 U.S. 86, 101, 131 S.Ct. 770,
            178 L.Ed.2d 624 (2011)). The decision of a
            state court is "contrary to" federal law only
            if it "contradicts the United States Supreme
            Court on a settled question of law or holds
            differently than did that Court on a set of
            materially indistinguishable facts." Cummings
            v. Sec'y for Dep't of Corr., 588 F.3d 1331,
            1355 (11th Cir. 2009) (citation and internal
            quotation marks omitted). The decision of a
            state   court   "involves    an   unreasonable
            application of federal law if it identifies
            the correct governing legal principle as
            articulated by the United States Supreme
            Court, but unreasonably applies that principle
            to the facts of the petitioner's case,
            unreasonably extends the principle to a new
            context where it should not apply, or
            unreasonably refuses to extend it to a new
            context where it should apply." Id. (citation
            and internal quotation marks omitted). "The
            question ... is not whether a federal court
            believes the state court's determination was
            correct but whether that determination was
            unreasonable—a      substantially      higher
            threshold."   Id.   (citation   and   internal
            quotation marks omitted).

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th

Cir. 2018).

       This Court will not "flyspeck the state court order or grade

it."    Id. at 1345.   Instead, the Court is charged with reviewing

the conclusions of the state court, deferring to the state court

decisions, and granting habeas relief only if the adjudication of

the claim resulted in a decision that was contrary to, or involved


                                - 5 -
an unreasonable application of Supreme Court precedent.       "We also

must presume that 'a determination of a factual issue made by a

State court [is[ correct,' and the petitioner 'ha[s] the burden of

rebutting the presumption of correctness by clear and convincing

evidence.'     28 U.S.C. § 2254(e)(1)."   Morrow v. Warden, 886 F.3d

1138, 1147 (11th Cir. 2018), petition for cert. filed, (U.S. Oct.

19, 2018) (No. 18-6409).       Additionally, "[t]his presumption of

correctness applies equally to factual determinations made by the

state trial and appellate courts."        Pope v. Sec'y for Dep't of

Corr., 680 F.3d 1271, 1284 (11th Cir. 2012) (quoting Bui v. Haley,

321 F.3d 1304, 1312 (11th Cir. 2003)), cert. denied, 568 U.S. 1233

(2013).

     In this regard:

                  "Deciding   whether   a   state   court's
             decision     'involved'    an     unreasonable
             application of federal law or 'was based on'
             an unreasonable determination of fact requires
             the federal habeas court to 'train its
             attention on the particular reasons—both legal
             and factual—why state courts rejected a state
             prisoner's   federal   claims.'"   Wilson   v.
             Sellers, ––– U.S. ––––, 138 S.Ct. 1188,
             1191–92, ––– L.Ed.2d –––– (2018) (quoting
             Hittson v. Chatman, ––– U.S. ––––, 135 S.Ct.
             2126, 2126, 192 L.Ed.2d 887 (2015) (Ginsberg,
             J., concurring in denial of certiorari) ). The
             Supreme Court recently held that, when the
             relevant   state   court   decision   is   not
             accompanied by a reasoned opinion explaining
             why relief was denied, "the federal court
             should 'look through' the unexplained decision
             to the last related state-court decision that
             does provide a relevant rationale" and
             "presume that the unexplained decision adopted
             the same reasoning." Id. at 1192. "[T]he State
             may rebut the presumption by showing that the
                                 - 6 -
             unexplained affirmance relied or most likely
             did rely on different grounds than the lower
             state court's decision." Id.

Johnson v. Sec'y, Dep't of Corr., 737 F. App'x 438, 441 (11th Cir.

2018) (per curiam).

     Bearing in mind this guidance from the Supreme Court, this

Court undertakes its review of Petitioner's seven claims.      If the

last state court to decide a federal claim provides an explanation

for its merits-based decision in a reasoned opinion, this Court

simply reviews the specific reasons given by the state court and

defers to those reasons, if they are reasonable.         On the other

hand, if the relevant state-court decision is not accompanied by a

reasoned opinion, simply stating affirmed or denied, this Court

should "look through" the unexplained decision to the last related

state-court decision that provides relevant rationale.      This Court

presumes the unexplained decision adopted the same reasoning as the

lower court; however, the presumption is not irrebutable, as strong

evidence may refute the presumption.      See Kernan v. Hinojosa, 136

S.Ct. 1603, 1606 (2016) (per curiam).       Thus, the state may rebut

the presumption by showing the higher state court relied or most

likely relied on different grounds than the lower state court,

"such as alternative grounds for affirmance that were briefed or

argued to the state supreme court or obvious in the record it

reviewed."    Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018).

     Although the § 2254(d) standard is difficult to meet, the

standard is meant to be difficult.      Rimmer v. Sec'y, Fla. Dep't of
                                - 7 -
Corr., 876 F.3d 1039, 1053 (11th Cir. 2017) (opining that to reach

the level of an unreasonable application of federal law, the ruling

must be objectively unreasonable, not merely wrong or even clear

error), cert. denied, 138 S.Ct. 2624 (2018).      When applying the

stringent AEDPA standard, state court decisions must be given the

benefit of the doubt.    Trepal v. Sec'y, Fla. Dep't of Corr., 684

F.3d 1088, 1107 (11th Cir. 2012) (quotation and citations omitted),

cert. denied, 568 U.S. 1237 (2013).

               V.   INEFFECTIVE ASSISTANCE OF COUNSEL

     In order to prevail on his Sixth Amendment claims, Petitioner

must satisfy the two-pronged test set forth in Strickland v.

Washington, 466 U.S. 668, 688 (1984), requiring that he show both

deficient performance (counsel's representation fell below an

objective standard of reasonableness) and prejudice (there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different).

A counsel's performance is deficient only if counsel's "identified

acts or omissions were outside the wide range of professionally

competent assistance."   Id. at 690.    And importantly, with regard

to the establishment of prejudice requirement, the reasonable

probability of a different result must be "a probability sufficient

to undermine confidence in the outcome."    Id. at 694.

     Finally, in order to prevail on a claim of ineffective

assistance of counsel, both parts of the Strickland test must be

satisfied.   Bester v. Warden, Att'y Gen. of the State of Ala., 836
                                - 8 -
F.3d 1331, 1337 (11th Cir. 2016) (citing Holladay v. Haley, 209

F.3d 1243, 1248 (11th Cir. 2000)), cert. denied, 137 S.Ct. 819

(2017).   However, a court need only address one prong, and if it is

found unsatisfied, the court need not address the other prong. Id.

          VI.   INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL

     Petitioner    raises   a   claim   of   ineffective   assistance   of

appellate counsel in ground seven of the Petition.          The two-part

Strickland standard is applicable to this claim.           Overstreet v.

Warden, 811 F.3d 1283, 1287 (11th Cir. 2016).               This Circuit

recognizes:

                 To prevail on a claim of ineffective
           assistance of appellate counsel, a habeas
           petitioner must establish that his counsel's
           performance was deficient and that the
           deficient performance prejudiced his defense.
           See Strickland v. Washington, 466 U.S. 668,
           687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674
           (1984); Brooks v. Comm'r, Ala. Dep't of Corr.,
           719 F.3d 1292, 1300 (11th Cir. 2013) ("Claims
           of ineffective assistance of appellate counsel
           are governed by the same standards applied to
           trial counsel under Strickland.") (quotation
           marks    omitted).    Under    the   deficient
           performance prong, the petitioner "must show
           that counsel's representation fell below an
           objective    standard    of   reasonableness."
           Strickland, 466 U.S. at 688, 104 S.Ct. at
           2064.

Rambaran v. Sec'y, Dep't of Corr., 821 F.3d 1325, 1331 (11th Cir.

2016), cert. denied, 137 S.Ct. 505 (2016).

     As with a claim of ineffective assistance of trial counsel,

the combination of Strickland and § 2254(d) requires a doubly

deferential review of a state court decision.         See Harrington v.

                                  - 9 -
Richter, 562 U.S. 86, 105 (2011); see also Gissendaner v. Seaboldt,

735 F.3d 1311, 1323 (11th Cir. 2013) ("This double deference is

doubly difficult for a petitioner to overcome, and it will be a

rare case in which an ineffective assistance of counsel claim that

was denied on the merits in state court is found to merit relief in

a federal habeas proceeding.") (quotation marks and alteration

omitted), cert. denied, 135 S.Ct. 159 (2014).       Indeed, the Supreme

Court has opined that "[i]f this standard is difficult to meet,

that is because it was meant to be."       Richter, 562 U.S. at 102.

     When considering deficient performance by appellate counsel,

          a court must presume counsel's performance was
          "within   the   wide   range   of   reasonable
          professional assistance." Id.[3] at 689, 104 S.
          Ct. 2052. Appellate counsel has no duty to
          raise every non-frivolous issue and may
          reasonably    weed    out    weaker    (albeit
          meritorious) arguments. See       Philmore v.
          McNeil, 575 F.3d 1251, 1264 (11th Cir. 2009).
          "Generally, only when ignored issues are
          clearly stronger than those presented, will
          the presumption of effective assistance of
          counsel be overcome." Smith v. Robbins, 528
          U.S. 259, 288, 120 S.Ct. 746, 145 L.Ed.2d 756
          (2000) (quoting Gray v. Greer, 800 F.2d 644,
          646 (7th Cir. 1986)); see also Burger v. Kemp,
          483 U.S. 776, 784, 107 S. Ct. 3114, 97 L.Ed.2d
          638 (1987) (finding no ineffective assistance
          of counsel when the failure to raise a
          particular issue had "a sound strategic
          basis").

Overstreet, 811 F.3d at 1287; see also Owen v. Sec'y, Dep't of

Corr.,   568   F.3d   894,   915   (11th   Cir.   2009)   (stating   "any

deficiencies of counsel in failing to raise or adequately pursue


     3
          Strickland, 466 U.S. at 689.
                              - 10 -
[meritless     issues   on   appeal]   cannot   constitute   ineffective

assistance of counsel"), cert. denied, 558 U.S. 1151 (2010).

     To satisfy the prejudice prong, a petitioner must show a

reasonable probability that "but for the deficient performance, the

outcome of the appeal would have been different."       Black v. United

States, 373 F.3d 1140, 1142 (11th Cir. 2004) (citations omitted),

cert. denied, 543 U.S. 1080 (2005); see Philmore v. McNeil, 575

F.3d 1251, 1264-65 (11th Cir. 2009) ("In order to establish

prejudice, we must first review the merits of the omitted claim.

Counsel's performance will be deemed prejudicial if we find that

'the neglected claim would have a reasonable probability of success

on appeal.'") (citations omitted), cert. denied, 559 U.S. 1010

(2010).

             VII.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

                              A.   Ground One

     In his first ground for habeas relief, Petitioner claims the

Florida standard jury instruction on reasonable doubt and burden of

proof is unconstitutional due to the probability that the jurors

misunderstood the instructions, likely employing a lesser degree of

certainty to find the Defendant guilty of murder, in violation of

Petitioner's right to due process of law.          Petition at 5.   The

record shows the trial court instructed the jury:

                  Whenever the words "reasonable doubt" are
             used, you must consider the following:

                  A reasonable doubt is not a mere possible
             doubt, a speculative, imaginary, or forced
                                 - 11 -
          doubt. Such a doubt must not influence you to
          return a verdict of not guilty if you have an
          abiding conviction of guilt.     On the other
          hand,   if   after    carefully   considering,
          comparing and weighing all of the evidence,
          there is not an abiding conviction of guilt or
          if having a conviction, it is one which is not
          stable but one which wavers and vacillates,
          then the charge is not proved beyond every
          reasonable doubt and you must find the
          defendant not guilty because the doubt is
          reasonable.

               It is to the evidence introduced in this
          trial and to it alone that you are to look for
          that proof.

               A reasonable doubt as to the guilt of the
          defendant may arise from the evidence,
          conflict in the evidence, or the lack of
          evidence.

               If you have a reasonable doubt, you
          should find the defendant not guilty. If you
          have no reasonable doubt, you should find the
          defendant guilty.

Ex. 23 at 776.

     The court also instructed: "[i]f you return a verdict of

guilty, it should be for the highest offense which has been proven

beyond a reasonable doubt.      If you find that no offense has been

proven beyond a reasonable doubt, then of course your verdict must

be not guilty."   Id. at 782.   The jury returned a verdict of guilty

of murder in the first degree as charged in the information, and

the jury also found the defendant did carry, display, use, threaten

to use or attempt to use a deadly weapon during the commission of

the offense.   Ex. 17 at 598-600.



                                 - 12 -
      Petitioner raised this claim in his Rule 3.850 motion, Ex. 29

at 4-15, but the circuit court rejected the claim as procedurally

barred, as it should have been raised on direct appeal.          Id. at 47-

48.   Petitioner appealed the denial of this claim as procedurally

barred, and the First District Court of Appeal (1st DCA) summarily

affirmed.    Ex. 30.

      Respondents assert the claim raised in ground one regarding

the constitutionality of the jury instructions on reasonable doubt

and burden of proof is unexhausted and procedurally defaulted as

Petitioner cannot return to the 1st DCA and pursue a second direct

appeal.   Response at 20-23.        The Supreme Court has imparted that a

federal   petition     for   writ    of   habeas   corpus   should   not   be

entertained unless the petitioner has first exhausted his state

court remedies.      Castille v. Peoples, 489 U.S. 346, 349 (1989);

Rose v. Lundy, 455 U.S. 509 (1982).          A procedural default arises

"when 'the petitioner fails to raise the [federal] claim in state

court and it is clear from state law that any future attempts at

exhaustion would be futile.'"         Owen, 568 F.3d at 908 n.9 (quoting

Zeigler v. Crosby, 345 F.3d 1300, 1304 (11th Cir. 2003)).

      Since the question of exhaustion has been raised, this Court

must ask whether Petitioner's claims were fairly raised in the

state court proceedings:

                 Before seeking § 2254 habeas relief in
            federal court, a petitioner must exhaust all
            state court remedies available for challenging
            his conviction. See 28 U.S.C. § 2254(b), (c).
            For a federal claim to be exhausted, the
                                - 13 -
          petitioner must have "fairly presented [it] to
          the state courts." McNair v. Campbell, 416
          F.3d 1291, 1302 (11th Cir. 2005). The Supreme
          Court has suggested that a litigant could do
          so by including in his claim before the state
          appellate court "the federal source of law on
          which he relies or a case deciding such a
          claim on federal grounds, or by simply
          labeling the claim 'federal.'" Baldwin v.
          Reese, 541 U.S. 27, 32, 124 S.Ct. 1347, 158
          L.Ed.2d 64 (2004). The Court's guidance in
          Baldwin "must be applied with common sense and
          in light of the purpose underlying the
          exhaustion requirement"—namely, giving the
          state courts "a meaningful opportunity" to
          address the federal claim. McNair, 416 F.3d at
          1302. Thus, a petitioner could not satisfy the
          exhaustion requirement merely by presenting
          the state court with "all the facts necessary
          to support the claim," or by making a
          "somewhat similar state-law claim." Kelley,
          377 F.3d at 1343–44. Rather, he must make his
          claims in a manner that provides the state
          courts   with   "the  opportunity   to   apply
          controlling legal principles to the facts
          bearing upon (his) [federal] constitutional
          claim." Id. at 1344 (quotation omitted).

Lucas v. Sec'y, Dep't of Corr., 682 F.3d 1342, 1351-52 (11th Cir.

2012), cert. denied, 568 U.S. 1104 (2013).

     The doctrine of procedural default requires the following:

               Federal habeas courts reviewing the
          constitutionality of a state prisoner's
          conviction and sentence are guided by rules
          designed to ensure that state-court judgments
          are   accorded   the   finality  and   respect
          necessary to preserve the integrity of legal
          proceedings within our system of federalism.
          These rules include the doctrine of procedural
          default, under which a federal court will not
          review the merits of claims, including
          constitutional claims, that a state court
          declined to hear because the prisoner failed
          to abide by a state procedural rule. See,
          e.g., Coleman, supra, at 747–748, 111 S.Ct.
          2546; Sykes, supra, at 84–85, 97 S.Ct. 2497. A
                               - 14 -
           state court's invocation of a procedural rule
           to deny a prisoner's claims precludes federal
           review of the claims if, among other
           requisites, the state procedural rule is a
           nonfederal ground adequate to support the
           judgment and the rule is firmly established
           and consistently followed. See, e.g., Walker
           v. Martin, 562 U.S. ––––, ––––, 131 S.Ct.
           1120, 1127–1128, 179 L.Ed.2d 62 (2011); Beard
           v. Kindler, 558 U.S. ––––, ––––, 130 S.Ct.
           612, 617–618, 175 L.Ed.2d 417 (2009). The
           doctrine barring procedurally defaulted claims
           from being heard is not without exceptions. A
           prisoner may obtain federal review of a
           defaulted claim by showing cause for the
           default and prejudice from a violation of
           federal law. See Coleman, 501 U.S., at 750,
           111 S.Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

      Here, Petitioner failed to abide by a state procedural rule by

failing to raise the claim on direct appeal.         The rule upon which

the   state   court   denied    relief     is   firmly   established   and

consistently followed.    See Israel v. State, 985 So.2d 510, 520

(Fla. 2008) (per curiam).      The 1st DCA's affirmance of the finding

of a procedural bar is a "sufficiently clear and express statement

of reliance on an independent and adequate state ground" to bar

consideration of the claim by this Court.          Harmon v. Barton, 894

F.2d 1268, 1273 (11th Cir. 1990).           Further, because Florida's

procedural rules do not provide for successive direct appeals,

Petitioner's claim is procedurally defaulted.

      There are, however, allowable exceptions to the procedural

default doctrine; "[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice from

                                  - 15 -
a violation of federal law."             Martinez, 566 U.S. at 10 (citing

Coleman v. Thompson, 501 U.S. 722, 750 (1991)).                            If cause is

established, a petitioner is required to demonstrate prejudice. In

order to demonstrate prejudice, a petitioner must show "that there

is at least a reasonable probability that the result of the

proceeding       would    have   been   different      had    the        constitutional

violation    not     occurred."         Owen,    568    F.3d        at    908.       More

particularly, to demonstrate cause, a petitioner must show that

some objective factor external to the defense impeded his effort to

properly raise the claim in state court.                 Wright v. Hopper, 169

F.3d 695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999).

     As cause, Petitioner submits that his trial counsel was

ineffective for failure to preserve the claim and his appellate

counsel     performed       deficiently     by      failing         to      raise     the

constitutional claim on direct appeal.                   Reply at 3.                It is

important to recognize that appellate counsel cannot be found

ineffective for failure to raise an issue that was not preserved at

trial.    Diaz v. Sec'y for the Dep't of Corr., 402 F.3d 1136, 1142

(11th Cir.) (citation omitted), cert. denied, 546 U.S. 1064 (2005).

Upon review, there was no objection to these instructions at trial.

Ex. 22 at 710-12; Ex. 23 at 716-19.             In fact, defense counsel did

not raise any errors, exceptions, or objections to the instructions

as read.    Ex. 23 at 790.

     Petitioner, in his Reply, explains that he thought his trial

counsel    was    going    to    request a special           jury    instruction       on
                                      - 16 -
reasonable doubt "because he [the defense attorney] believed the

language of the standard jury instructions defined proof beyond a

reasonable doubt as the existence of 'an abiding conviction of

guilt'       which    directed     a   guilty   verdict   regardless   of     the

possibility of innocence."             Reply at 4.    Petitioner contends the

jury       should    have   been   instructed   a   reasonable   hypothesis   of

innocence implies a reasonable doubt, and counsel's failure to seek

such an instruction or object to the reading of the standard jury

instruction deprived Petitioner of his direct appeal on the issue.

Reply at 4; Ex. 29 at 7.

       Interestingly,

               in cases turning on circumstantial evidence,
               the   Florida   standard   for   assessing   a
               sufficiency of the evidence challenge differs
               greatly from the federal standard. While
               Florida may apply the Jackson4 standard in
               resolving an ordinary sufficiency claim, see,
               e.g., Melendez v. State, 498 So.2d 1258, 1261
               (Fla.1986), a "special standard of review of
               the sufficiency of the evidence applies where
               a conviction is wholly based on circumstantial
               evidence,"   or   "predicated   chiefly   upon
               circumstantial evidence," Thorp v. State, 777
               So.2d 385, 389 (Fla. 2000) (per curiam)
               (quotation omitted). It is an age-old rule in
               Florida that "[w]here the only proof of guilt
               is circumstantial, no matter how strongly the
               evidence may suggest guilt, a conviction
               cannot be sustained unless the evidence is
               inconsistent with any reasonable hypothesis of
               innocence." Id. (quotation omitted); see,
               e.g., Lowe v. State, 90 Fla. 255, 105 So. 829,
               830 (1925) (requiring that the evidence be
               "irreconcilable with any reasonable theory of
               [the defendant's] innocence and exclude to a


       4
           Jackson v. Virginia, 443 U.S. 307 (1979).
                                  - 17 -
              moral certainty every hypothesis but that of
              his guilt").

Preston v. Sec'y, Fla. Dep't of Corr., 785 F.3d 449, 460 (11th Cir.

2015).

       Of import, although not completely prohibited, Florida has

eliminated         the   circumstantial       evidence       instruction    from    its

standard          instructions;      "[t]he        special     treatment     afforded

circumstantial evidence has previously been eliminated in our

[Florida's] civil standard jury instructions and in the federal

courts."      Matter of Use by Tr. Courts of Stand. Jury Instructions

in Crim. Cases, 431 So.2d 594, 595 (Fla. 1981) (citing Holland v.

United States, 348 U.S. 121 (1954)), modified sub nom. In Matter of

Use by Tr. Courts of Stand. Jury Instructions in Crim. Cases, 431

So.2d 599 (Fla. 1981) (per curiam).                 According to both the Florida

Supreme      Court       and   the     United      States     Supreme   Court,      the

circumstantial evidence instruction is unnecessary if the jury is

properly instructed on the standards for reasonable doubt.

       In    this    case,     the   jury    was    properly    instructed    on    the

standards for reasonable doubt.               Prior to charging the jury, the

trial court conducted a charge conference, and the state and the

defense agreed to the instructions.                  Ex. 22 at 710-12, Ex. 23 at

716.        The    court   inquired     as    to    whether    Petitioner    had    the

opportunity        to    participate    in    the    charge    conference,    and    he

responded affirmatively.             Id. at 716-17.          After conferring with

defense counsel, with the aid of the interpreter, Petitioner

                                         - 18 -
confirmed that these were the "right instructions" and should be

given to the jury.      Id. at 717-19.

      Since an additional instruction on circumstantial evidence

leads to confusion, Florida courts are reluctant to provide this

unnecessary and confusing instruction to juries:

            [t]he Supreme Court of Florida deleted the
            circumstantial evidence instruction from the
            standard jury instructions, finding that where
            the jury is properly instructed on the
            standard    of    reasonable     doubt,    the
            circumstantial   evidence    instruction   was
            "confusing and incorrect." In re Standard Jury
            Instructions, 431 So.2d 594, 595 (Fla.1981)
            (quoting Holland v. United States, 348 U.S.
            121, 139-40, 75 S.Ct. 127, 99 L.Ed. 150
            (1954)). The deletion of the instruction does
            not totally prohibit the instruction if the
            trial judge, in his discretion, opines that
            such is necessary under the peculiar facts of
            a specific case. Id.

Henderson v. Solomon, NO. 304-CV-206J-32HTS, 2006 WL 4757826, at

*12 (M.D. Fla. Oct. 24, 2006).

      In   light   of   the   removal   of   the   circumstantial   evidence

instruction from the standard jury instructions, and in light of

the   Supreme   Court's   holding    that    the   circumstantial   evidence

instruction causes undue confusion if the jury has been properly

instructed, Petitioner's counsel cannot be found ineffective for

failing to request the circumstantial evidence instruction or for

failure to object to the lack of the instruction. Indeed, based on

rulings of the United States and Florida Supreme Courts, it is

generally    unwise     and   unnecessary    to    instruct   the   jury   on

circumstantial evidence.
                                    - 19 -
      Petitioner has failed to show his counsel's performance was

deficient      for   failing   to   request   a    circumstantial    evidence

instruction.         Based on the record, both defense counsel and

Petitioner were satisfied with the jury instructions as given to

the jury.      Thus, Petitioner has failed to show cause excusing his

procedural default.       Moreover, he does not meet the prejudice or

manifest injustice exceptions.         Although a petitioner may obtain

review of the merits of a procedurally barred claim if he satisfies

the actual innocence "gateway" established in Schlup v. Delo, 513

U.S. 298 (1995), Petitioner has not done so.           The gateway is meant

to   prevent    a    constitutional   error   at    trial   from    causing   a

miscarriage of justice and "'the conviction of one who is actually

innocent of the crime.'" Kuenzel v. Comm'r, Ala. Dep't of Corr.,

690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup,

513 U.S. at 324), cert. denied, 569 U.S. 1004 (2013).                     The

fundamental miscarriage of justice exception is only available in

extraordinary cases upon a showing of "'actual' innocence" rather

than mere "'legal' innocence."         Johnson v. Ala., 256 F.3d 1156,

1171 (11th Cir. 2001) (citations omitted), cert. denied, 535 U.S.

926 (2002).      With respect to this unexhausted ground, Petitioner

has failed to identify any fact warranting the application of the

fundamental miscarriage of justice exception.

      In conclusion, the Court finds ground one is unexhausted and

procedurally defaulted.         As Petitioner has failed to establish

cause and prejudice or any factors warranting the application of
                             - 20 -
the fundamental miscarriage of justice exception to overcome the

default, this ground is due to be denied as procedurally barred.

                               B.    Ground Two

        In the second ground of the Petition, Petitioner raises a

claim of the ineffective assistance of counsel for failure to

ensure Petitioner was able to communicate with his counsel during

trial     by   either    obtaining       Spanish   speaking     counsel    or      an

interpreter.      Petition at 6.         Respondents contend this claim is

unexhausted and procedurally defaulted.             Response at 34-35.           Upon

review, this is not the same ground Petitioner raised in the trial

court in his Rule 3.850 motion.           Ex. 29 at 15-22.      Upon review, in

his post conviction motion, Petitioner claimed his counsel was

ineffective for failing to provide him with a Spanish/English-

speaking attorney or an interpreter for pre-trial preparation. Id.

As such, ground two of the Petition is unexhausted and procedurally

defaulted.      Petitioner has failed to show cause and prejudice or

that a fundamental miscarriage of justice will result if the claim

is not reached on its merits.

        Alternatively, ground two has no merit.               The trial court

provided Petitioner an interpreter for trial.            Ex. 20; Ex. 21; Ex.

22; Ex. 23.       Petitioner recognized this fact in his Rule 3.850

motion.        Ex. 29 at 21.        As Petitioner was provided with an

interpreter for the duration of the trial, defense counsel was not

ineffective      for    failure     to   ensure    Petitioner    was      able     to

communicate with his counsel during the trial.                  Petitioner has
                            - 21 -
failed to satisfy the two prongs of Strickland, and he is not

entitled to habeas relief on ground two.

                       C.     Grounds Three and Four

      In grounds three and four of the Petition, Petitioner claims

he gave an involuntary statement during an interrogation by the

police.   Petition at 8-10.      In ground three, Petitioner claims the

detective failed to give Petitioner the time or opportunity to read

the Miranda form.     Id. at 8.       As a result, Petitioner contends he

could not read the form because it was written in English and he

did not read or write English at that time.           Id.   Petitioner also

states he signed the form because the detective insisted that

Petitioner sign the form even though Petitioner did not understand

its contents. Id. In ground four, Petitioner claims the detective

who   read   the    Miranda    form   in   Spanish,   changed   the   words,

obfuscating the clarity of the warnings, causing Petitioner to

involuntary submit to giving the statement.           Id. at 9-10.

      These two grounds were presented to the trial court in claims

three and four of the Rule 3.850 motion.                Ex. 29 at 23-33.

Respondents submit grounds three and four are unexhausted and

procedurally defaulted. Response at 40-41. Not only did the trial

court find these claims should have been raised on direct appeal,

Ex. 29 at 50-51, the 1st DCA affirmed the trial court's decision

per curiam.        Ex. 30.      Therefore, this Court is barred from

considering grounds three and four.           The trial court found the

claim procedurally barred, and the appellate court affirmed, a
                            - 22 -
sufficiently clear and express statement of the state court's

reliance on an independent and adequate state ground for denying

review.    Harmon, 894 F.2d at 1273.       Thus, Petitioner has not shown

cause for his default.

     Petitioner, in his Reply, summarily states that ineffective

assistance of counsel at trial and on direct appeal constitutes

cause for his default.      Reply at 6-7.         The Court concludes trial

counsel was not ineffective for failing to raise these two grounds,

and appellate counsel was not ineffective for failing to pursue

these non-meritorious grounds on direct appeal.

     With regard to Petitioner's claim that the detective failed to

give him the time or opportunity to read the Miranda form, the form

was in English, and Petitioner could not read or write English, the

record shows the following.     Petitioner signed the Spanish version

of the Miranda form.       Ex. 16 at 555.         Thus, Petitioner was not

provided   the   English   version    to   read    and   sign.     During   the

interrogation, Petitioner advised the detective he could read

Spanish. Ex. 22 at 531. Petitioner demonstrated he could read the

form by reading the first line.        Id.   The detective read the rest

of the form to Petitioner.      Id. at 531-32.           The detective asked

Petitioner if he understood his rights. Id. at 532. The detective

explained: "[h]ere, it says that I have read the Miranda rights and

I understand this document."         Id.   The detective stated, "I need

you to sign here, please, saying I read you this."           Id.   Petitioner

inquired, "[s]ign right here?"   Id.              The detective responded,
                            - 23 -
"[y]es, just sign your name right here, uh huh.   Okay, very good."

Id.5

       Petitioner's assertion that the form was in English is belied

by the record.      Petitioner signed the Spanish version of the

Miranda form after he read part of the form out loud and after the

detective completed reading the form out loud.    Again, Petitioner

said he could read Spanish, and he demonstrated he could read

Spanish.

       There is no evidence that Petitioner's decision to sign the

Miranda form was an involuntary act based on the insistence of the

detective and without Petitioner's understanding of its contents.

The trial transcript shows the following Miranda warnings were

provided by Detective Parrales to Petitioner, in Spanish:

                 You're not obligated to talk or to make
            any statements. Anything that you say can be
            used against you in court. You have the right
            to speak to an attorney before making any
            statements or before answering our questions
            and to have an attorney present during any
            interrogation.    If you cannot afford an
            attorney, we can get one for you if that is
            what you wish.        Before we begin our
            interrogation, if you decide to answer our
            questions without having an attorney present,
            you cannot –- you cannot –- you can stop
            answering questions at any time and speak to
            an attorney first.    Do you understand your
            rights?   Here it says that I have read the


        5
         At trial, Detective Patrick Bodine testified Detective
Parrales, an officer fluent in Spanish, conducted the entire
interrogation in Spanish.    Ex. 22 at 529.     The video of the
interrogation, in pertinent part, was played for the jury,
including the portion concerning the signing of the Miranda form.
Id. at 531-32.
                              - 24 -
            Miranda rights and I understand this document,
            I am willing to give a statement and answer
            questions and I do not currently want an
            attorney and I do understand what I'm doing.
            I have not been made any promises. I have not
            been threatened, forced, force has not been
            used against me.     I have not been abused,
            right?

Ex. 22 at 531-32.    Of import, the detectives gave Petitioner the

written form, in Spanish.     Ex. 16 at 555.

     Although   Detective    Parrales    stuttered    somewhat    during    a

portion of the reading of the Miranda warnings, he clarified his

misstatement and said Petitioner could stop answering questions at

any time and speak to an attorney first.              Id. at 532.     Thus,

Petitioner's claim that the detective obfuscated the clarity of the

warnings,   resulting   in   an   involuntary   act   by   Petitioner,     is

contradicted by the record.       Furthermore, Petitioner could clearly

read Spanish and he signed the form provided to him in Spanish.

     Neither Petitioner's trial counsel or his appellate counsel

were ineffective for failing to pursue these issues.             Petitioner

has failed to show cause and prejudice or that a fundamental

miscarriage of justice will result if grounds three and four are

not addressed on their merits.

                             D.   Ground Five

     In his fifth ground, Petitioner raises a claim of ineffective

assistance of counsel for failure to provide Petitioner with an

interpreter so as to adequately advise Petitioner concerning his

right to testify, resulting in Petitioner electing to testify

                                   - 25 -
without making a conscious choice to do so.                Petition at 11.

Plaintiff alleges that during trial, he spoke with counsel and then

elected to testify.       Id.        A comparable claim was raised by

Petitioner in his Rule 3.850 motion in claim five.              Ex. 29 at 34-

37.   Petitioner appealed the denial of this ground, Ex. 29 at 82,

and the 1st DCA affirmed.       Ex. 30.

      The record demonstrates Petitioner exhausted his state court

remedies.   Id.   Respondents agree that Petitioner's claim that his

counsel   was   ineffective     in   failing   to   provide      him    with   an

interpreter so as to adequately advise him of his right not to

testify   was   adjudicated   on     its   merits   in   the    state   courts.

Response at 46-47.    After due consideration, this Court concludes

Petitioner is unable to establish that the state court decision

denying this ground was contrary to or an unreasonable application

of federal law.

      Notably, the trial court properly applied the Strickland

standard of review for this claim.         Ex. 29 at 48.       The trial court

first set forth the ground for relief:

                 Similarly, in Claim Five, the Defendant
            complains that counsel failed to properly
            inform him through an interpreter of his right
            not to testify. The Defendant states that "if
            counsel believed that it would be unwise for
            the Defendant to testify, counsel may, and
            indeed should, advise the client in the
            strongest     possible     terms     not    to
            testify . . . ."      (Def's Mot. 36.)     The
            Defendant contends that "if counsel had
            provided him with an interpreter, there would
            not have existed a language barrier . . . and
            he would have been aware of counsel's attempts
                                - 26 -
            to twist his presentation of what supposedly
            happen [sic] and the Defendant would not have
            elected to testify at the trial." (Def's Mot.
            37.) Defendant maintains that "without [his]
            trial testimony, the jury would have had a
            reasonable doubt, and found the Defendant not
            guilty, or at the least, the Defendant's
            motion of acquittal would have been granted."
            (Id.)

Ex. 29 at 49.

     In denying Petitioner's claim, the court found:

                 The record shows that the Defendant had
            many opportunities to speak to counsel through
            an interpreter before trial.       The online
            docketing system shows that the Court held at
            least thirteen status hearings before trial
            and that the Defendant, counsel, and a court-
            appointed interpreter were present at each
            hearing.    (Ex. B.)     Moreover, the trial
            transcripts show that after a discussion with
            counsel off the record during trial, the
            Defendant elected not to testify.     (Ex. C.)
            As such, the Court finds the Defendant has
            failed to demonstrate that counsel was
            deficient, and, therefore, he is not entitled
            to relief.

Ex. 29 at 49.

     Petitioner's      fifth   ground   should   be   denied   for   numerous

reasons.    The trial record clearly shows Petitioner was provided

with interpreters. Ex. 20 at 227. Each interpreter was duly sworn

in by the clerk.      Id.   The trial court made a concerted effort to

ensure that the interpreter was present and effectively assisting

Petitioner and his counsel. Id at 231, 233-34. The court informed

the jury that the defense was using interpreters to perform

translation.     Id. at 257.    The court inquired of Petitioner as to

whether    he   was   having   any   problem   following   along     with   the
                                     - 27 -
witnesses with the assistance of the interpreter.             Id. at 274.

Petitioner told the judge he would let him know if he had any

problem with the equipment or the interpretation.           Id. at 274-75.

The court advised Petitioner to let the interpreter know if

Petitioner was having any problems so the court could stop the

proceedings and promptly address any problems.           Id. at 275.

        The record shows Petitioner was wearing headphones.            Id. at

408, Ex. 21 at 527.       Petitioner assured the court he was able to

follow along with the assistance of the interpreters.            Ex. 21 at

441, 510.     When a new interpreter started, the court directed the

clerk to place the interpreter under oath.            Ex. 22 at 517.     When

the videotape of the interrogation was played for the jury, with

the conversation in Spanish, the translators translated for the

jury.     Id. at 530, 556-57.     When it came time to make decisions

during the trial, the interpreters were present and assisted

counsel and Petitioner.      Id. at 604, 609.

        Importantly, when it came time for Petitioner to announce his

decision as to whether to testify or not, Petitioner asked for more

time to discuss the decision with his attorney and the court

granted that request.      Id. at 705.    After further discussion with

counsel, Petitioner decided not to testify and announced his

decision to the court.       Id. at 705-708.     Thereafter, Petitioner

reviewed     the   jury   instructions   with   the    assistance   of    the

interpreter and his attorneys, and Petitioner stated his approval

of the instructions.      Id. at 710, 717-719.
                                  - 28 -
     The trial court found no deficient performance on the part of

counsel.    As Petitioner has failed to satisfy the deficiency prong

of the Strickland test, the Court need not address the prejudice

prong.   Bester, 836 F.3d at 1337.       Petitioner exhausted his state

court remedies by appealing the denial of his Rule 3.850 motion.

The 1st DCA affirmed the decision of the trial court without

opinion. Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the Rule 3.850 motion. The

state has not attempted to rebut this presumption. Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.

     When   considering   the    claim   of   ineffective    assistance   of

counsel, this Court must try to eliminate the distorting effects of

hindsight, as counseled to do so in Strickland, 466 U.S. at 689.

Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.    The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts.              As such, ground

five is due to be denied.

                            E.    Ground Six

     Petitioner, in his sixth ground for relief, claims a denial of

his confrontation rights through the trial court's restriction of

cross examination of Detective Bodine regarding his conversations

with Jacob Smock and Nicholas Doland.           Petition at 12-13.        The
                            - 29 -
trial record demonstrates that Detective Patrick Bodine testified

at trial. Ex. 22 at 519. Petitioner's counsel cross examined him.

Id. at 582-97.     Defense counsel wanted to inquire further about

Detective Bodine's conversation with Jacob Smock about a $100 debt.

Id. at 589.    The state objected.         Id.    Defense counsel told the

court he hoped to introduce a statement as a prior inconsistent

statement of Jacob Smock.      Id. at 590.       The state imparted that the

witness   simply   said   he   did   not     remember    the    date   of   the

conversation, and the detective already testified that Smock's

conversation with the victim took place the day of the murder. Id.

Thus, the question had been asked and answered.                Id.   The state

objected to the defense asking questions concerning the contents of

the conversation as inadmissible hearsay and improper impeachment.

Id.   Defense counsel countered that he wanted to impeach Smock's

statement through Detective Bodine's testimony, but the court

sustained the state's objection.      Id. at 591.

      Petitioner also complained that the court restricted the cross

examination concerning the relationship between the victim and

Jacob Smock and the relationship between the victim and Nicholas

Doland.    In response to a question concerning whether their

relationship was volatile, Detective Bodine testified that through

his investigation, he discovered Nicholas Doland and the victim had

some issues during their relationship.               Id. at 587.       Defense

counsel inquired as to the relationship between the victim and

Jacob Smock.     Id. at 588.     Detective Bodine testified that the
                                  - 30 -
victim's mother described the relationship as volatile.                     Id.

Detective Bodine also related that Jacob Smock and the victim were

sleeping together at the time of her death.                Id.    When defense

counsel attempted to inquire further as to Mr. Smock's responses

during his interview by the detective, the state objected, arguing

improper impeachment and stating the questions were asked and

answered by witnesses who already took the stand.                Id. at 588-89.

The court sustained the objection.           Id. at 589.

        Petitioner raised the following claim on direct appeal: "[t]he

trial     court   erred    in   preventing   defense    counsel    from   cross-

examining detective Bodine about his interviews with Nicholas

Doland and Jacob Smock."           Ex. 24 at i.        On appeal, Petitioner

relied on the Confrontation Clause of the Sixth Amendment.                Id. at

22.   The state, in its answer brief responded that "at no time did

defense counsel argue a violation of Appellant's Sixth Amendment

right     to   confrontation     with   respect   to    the   limited     cross-

examination as he does now on appeal."            Ex. 25 at 8.       Thus, the

state asserted the Confrontation Clause claim was not preserved for

appellate review.6        Id. at 8-9.   Alternatively, the state addressed

the Confrontation Clause claim on its merits.              Id. at 9-15.      The

1st DCA, on November 23, 2011, per curiam affirmed, without

explanation.      Ex. 26.



      6
      The state also argued that trial counsel made no proffer at
trial, failing to preserve his claims of error under Florida law.
Ex. 25 at 7-8.
                              - 31 -
     The confrontation right secured by the Sixth Amendment is as

follows:

                 The Sixth Amendment states, in relevant
            part: "In all criminal prosecutions, the
            accused shall have the right ... to be
            confronted with the witnesses against him."
            U.S. Const. amend. VI. This is known as the
            Confrontation Clause and is made applicable to
            the States through the Fourteenth Amendment's
            Due Process Clause. Pointer v. State, 380 U.S.
            400, 403–06, 85 S.Ct. 1065, 1068–69, 13
            L.Ed.2d 923 (1965).

Kormondy v. Sec'y, Fla. Dep't of Corr., 688 F.3d 1244, 1269 n.26

(11th Cir.), cert. denied. 568 U.S. 1051 (2012).               "This bedrock

procedural guarantee" is equally applicable "to both federal and

state prosecutions."     See Crawford v. Washington, 541 U.S. 36, 42

(2004) (quoting Pointer v. Texas, 380 U.S. 400, 406, (1965)).

     Petitioner raised a Confrontation Clause claim on direct

appeal.    The state court was alerted to the federal nature of the

claim through Petitioner's reliance on Chambers v. Mississippi, 410

U.S. 284 (1973); Washington v. Texas, 388 U.S. 14, 19 (1967); Smith

v. Illinois, 390 U.S. 129 (1968).           Ex. 24 at 22-23.     The 1st DCA

provided a summary denial, without explanation for its ruling.

Although    defense   counsel   did   not    specifically   raise    a   Sixth

Amendment    Confrontation      Clause   challenge    at    trial,   defense

counsel's attempt to impeach the witnesses, objected to by the

state on the basis of improper impeachment and hearsay, is closely

related to the right of confrontation, so much so that this Court

will address the matter on its merits.           See Evans v. State, 838

                                   - 32 -
So.2d 1090, 1097 n.5 (Fla. 2002) (per curiam) (finding failure to

specifically assert a Sixth Amendment violation will not preclude

review     where   the    issue   "is   closely   related     to   the   right    of

confrontation"), cert. denied, 540 U.S. 846 (2003).

      To the extent the 1st DCA adjudicated the matter on its

merits, the state court's decision is entitled to deference.                     The

Court finds Petitioner adequately exhausted his confrontation claim

by presenting it on direct appeal.                The 1st DCA affirmed per

curiam.     Thus, there is a qualifying state court decision under

AEDPA.     This Court presumes that the 1st DCA adjudicated the claim

on   its    merits,      as   stated    above.    Also   of    note,     the   last

adjudication on the merits is unaccompanied by an explanation.

Thus, it is Petitioner's burden to show there was no reasonable

basis for the state court to deny relief.                With regard to the

confrontation claim, he has not accomplished that task.

      Since there is a reasonable basis for the court to deny

relief, deference under AEDPA should be given to the 1st DCA's

adjudication.      Its decision is not inconsistent with Supreme Court

precedent.     The state court's adjudication of this claim is not

contrary to or an unreasonable application of Supreme Court law, or

based on an unreasonable determination of the facts. Petitioner is

not entitled to habeas relief based on this claim.                  Thus, ground

six is due to be denied.

      Alternatively, if the state court ruling is not entitled to

deference, the Court still finds Petitioner is not entitled to
                            - 33 -
habeas relief.     To the extent Petitioner raised and exhausted a

Confrontation Clause claim, he is not entitled to relief on ground

six.

       The Confrontation Clause "bars the admission of 'testimonial'

hearsay unless the declarant is unavailable and the defendant had

a prior opportunity for cross-examination."              United States v.

Berkman, 433 F. App'x 859, 863 (11th Cir. 2011) (per curiam)

(citing Crawford, 541 U.S. at 68).         The record shows both Nicholas

Doland and Jacob Smock were available and Petitioner had a prior

opportunity to cross examine them.               Both of these witnesses

testified at trial and were readily available witnesses. Ex. 20 at

314-46, 355-94.     Defense counsel thoroughly cross examined them.

Id. at 329-46, 382-94.

       Clearly defense counsel had the opportunity to impeach Smock's

statements through cross examination of Smock.                Additionally,

defense counsel had the opportunity to impeach Doland's statements

through cross examination of Doland.              Although Smock did not

remember    the   date   he   had   the   conversation   with   the   victim

concerning the $100 debt, Ex. 20 at 391, the detective testified it

took place the day of the murder.            Ex. 22 at 589.   Thus, counsel

obtained the testimony he needed confirming the date of the

conversation between Smock and the victim.            Detective Bodine was

allowed to testify concerning the nature of the relationships

between the victim and the two men, as discovered through Detective


                                    - 34 -
Bodine's investigation. It was only when defense counsel attempted

to delve into the substance of the interviews of Doland and Smock

that the trial court curtailed the cross examination. Again, these

witnesses were available and subject to cross examination at trial.

There was no confrontation violation.                 As such, ground six is due

to be denied.

                                F.    Ground Seven

        In his final ground for relief, Petitioner raises a claim of

ineffective assistance of appellate counsel for failure to raise

the   claim     on    appeal   that    the     jury    was    given    an    erroneous

instruction and not given a corrective instruction on manslaughter

eliminating the intent element.                 Petition at 15.             Petitioner

exhausted this ground by raising it in a state petition for writ of

habeas corpus.       Ex. 27.    The 1st DCA per curiam denied the claim of

ineffective assistance of appellate counsel, with citation to

McNeal v. State, 67 So.3d 407 (Fla. 2d DCA 2011).

        As noted by Respondents in their Response, Petitioner was

convicted of murder in the first degree, a conviction two-steps

removed from the lesser offense of manslaughter.                    Response at 68.

Thus,    with    citation      to    McNeal,    the     1st   DCA     imparted    that

Petitioner's claim is subject to harmless error analysis, and

Petitioner would not prevail on the underlying claim.                       McNeal, 67

So.3d at 409.        As in McNeal, the jury in Petitioner's case had the

opportunity to convict Petitioner of murder in the second degree


                                       - 35 -
and did not do so.      Ex. 17.    Thus, any error found in the

manslaughter instruction provided to the jury was harmless.    Id.

As such, appellate counsel was not ineffective for failure to raise

such a weak claim.

     "Claims of ineffective assistance of appellate counsel are

governed by the same standards applied to trial counsel under

Strickland."   Philmore, 575 F.3d at 1264 (citing Heath v. Jones,

941 F.2d 1126, 1130 (11th Cir. 1991)).    The Eleventh Circuit has

explained that "[i]n assessing an appellate attorney's performance,

we are mindful that 'the Sixth Amendment does not require appellate

advocates to raise every non-frivolous issue.' [...]    Rather, an

effective attorney will weed out weaker arguments, even though they

may have merit." Id. (citing Heath, 941 F.2d at 1130-31). Indeed,

the "winnowing out of weaker arguments" is the "hallmark of

effective advocacy."   Smith v. Murray, 477 U.S. 527, 536 (1986).

     In this instance, there is a reasonable basis for the state

court to deny relief on the claim of ineffective assistance of

appellate counsel; therefore, the denial must be given deference.

On this record, the Court finds that the 1st DCA could have

reasonably determined that appellate counsel was not ineffective

for failure to raise the claim on appeal that the jury was given an

erroneous instruction and not given a corrective instruction on

manslaughter eliminating the intent element.    As the claim would

have constituted harmless error in light of the jury's verdict of


                              - 36 -
guilty as to first degree murder, appellate counsel was not

ineffective for winnowing out this weaker ground for appellate

review.   There was certainly a sound strategic basis for appellate

counsel not to raise this feeble claim.

       Assessing the viability of the erroneous instruction claim,

there is no reasonable probability of success.          On the other hand,

there was ample reason for appellate counsel to focus on the more

substantial    ground   for   appellate    review,    the   Sixth    Amendment

confrontation claim.      Therefore, appellate counsel's performance

was not deficient. Furthermore, Petitioner was not prejudiced as

the 1st DCA ultimately found the claim concerning the manslaughter

instruction subject to harmless error analysis, and based on the

manslaughter    count   being   two-steps    removed    form    first   degree

murder, just like in McNeal, the claim would be fruitless as any

error would be considered harmless.

       The 1st DCA's decision is not inconsistent with Supreme Court

precedent, including Stickland and its progeny.               Thus, the state

court's adjudication of this claim is not contrary to or an

unreasonable application of Strickland, or based on an unreasonable

determination of the facts.       There is no reasonable probability

that Petitioner would have prevailed on his claim of an erroneous

jury   instruction.      Accordingly,     ground     seven,    the   claim   of

ineffective assistance of appellate counsel, is due to be denied.

       Accordingly, it is now


                                  - 37 -
        ORDERED AND ADJUDGED:

        1.   The stay of the case is lifted.

        2.   The Second Amended Petition (Doc. 7) is DENIED.

        3.   This action is DISMISSED WITH PREJUDICE.

        4.   The Clerk shall enter judgment accordingly and close this

case.

        5.   If Petitioner appeals the denial of his Second Amended

Petition,     the   Court   denies    a    certificate   of   appealability.7

Because      this   Court   has   determined     that    a    certificate   of

appealability is not warranted, the Clerk shall terminate from the

pending motions report any motion to proceed on appeal as a pauper

that may be filed in this case.           Such termination shall serve as a

denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 17th day of

December, 2018.




    7
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.

                                     - 38 -
sa 12/10
c:
Benito Ramirez
Counsel of Record




                    - 39 -
